Title: General Orders, 5 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Orangetown Thursday October 5th 1780
                     Parole Yarmouth
                     Countersigns York: Yes.
                     Watchword How are you 
                  
                  For the Day tomorrowBrigadier General ClintonLieutenant ColonelCommandant SmithLieutenant Colonel WhitingMajor WileyBrigade Major Woodbridge
               